DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 5-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species I and III-IV, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/29/2021.
Applicant's election with traverse of Species I in the reply filed on 03/29/2021 is acknowledged.  The traversal is on the ground(s) that the search and examination of the entire application could be made without serious burden.  This is not found persuasive because the inventions and the species of patentably indistinct species require a different field of search (for example, searching different classifications, class/subclasses or electronic resources, or employing different search queries).
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the flat board is provided with a flat board first common guiding passage which guides the one lead part of the first wire and the one lead part of the second wire together towards outside  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 2 and 4 are objected to because of the following informalities:
Claim 2, line 4, “second terminal” should be --fourth terminal--.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 10, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the second common guiding passage" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the inner face" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
The term "approximately" in claim 10 is a relative term which renders the claim indefinite.  The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 13 recites the limitation "the mounting face" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, 11, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nassal et al. [WO 2015/135703].
Regarding Claim 1, Nassal et al. shows a coil device (Fig. 10 with teachings from Figs. 6-8 and teachings from Figs. 1A-5C, Paragraphs [0066]) comprising 
a core (110),
a first collar part (111) and a second collar part (112) each provided at both sides along the axis direction of the core (see Figs. 6-8),
a coil part (113) at least having a first wire (10) and a second wire (20) which are wound around the core (see Figs. 6-8),
a first terminal (210) connected with one lead part of the first wire (one lead part of element 10) and provided to the first collar part (111, see Figs. 6-8, Paragraph [0057]),

a third terminal (220) connected with other lead part of the first wire (other lead part of element 10) and provided to the second collar part (112, see Figs. 6-8, Paragraph [0057]),
a fourth terminal (240) connected with other lead part of the second wire (other lead part of element 20) and provided apart from the third terminal (220) to the second collar part (112, see Figs. 6-8, Paragraph [0057]), wherein
the one lead part of the first wire (one lead part of element 10) heading towards the coil part (113) from the first terminal (210) and the one lead part of the second wire (one lead part of element 20) heading towards the coil part (113) from the second terminal (230) are placed in close proximity at least between the coil part and an inner face of the first collar part (see Figs. 6-8, one lead part of element 10 and one lead part of element 20 heading towards element 113 are placed in close proximity at least between element 113 and an inner face of element 111), and
the first wire (10) and the second wire (20) form a crossing part (see Fig. 10, Paragraphs [0065], [0066]) of which the first wire and the second wire are crossing against each other in the middle of the core (see Fig. 10, Paragraphs [0065], [0066]).
Regarding Claim 2 (see claim objection above), Nassal et al. shows the other lead part of the first wire (other lead part of element 10) heading towards the coil part (113) from the third terminal (220) and the other lead part of the second wire (other lead part of element 20) heading towards the coil part (113) from the second/fourth terminal 
Regarding Claim 3, Nassal et al. shows the first collar part (111) is provided with a first common guiding passage (1114) which guides the one lead part of the first wire (one lead part of element 10) and the one lead part of the second wire (one lead part of element 20) together towards outside from the inner face of the first collar part (see Figs. 6-8).
Regarding Claim 4, Nassal et al. shows the second collar part (112) is provided with the second common guiding passage (1124) which guides the other lead part of the first wire (other lead part of element 10) and the other lead part of the second wire (other lead part of element 20) together towards outside from the inner face of the second collar part (see Figs. 6-8).
Regarding Claim 7, Nassal et al. shows a flat board (120, see Figs. 5A-5C, Paragraphs [0035], [0049]) extending between an opposite face (1113) of a mounting face (1111 or 1112) of the first collar part (111) and an opposite face (1123) of a mounting face (1121 or 1122) of the second collar part (112).
Regarding Claim 11, Nassal et al. shows a number of winding (n1 to nx) of the first wire (10) of the coil part (113) is same as a number of winding (m1 to mx) of the second wire (20) of the coil part (113, see Fig. 10, both elements 10, 20 have x number of turns).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nassal et al. in view of Sato et al. [JP 2012-029210].
Regarding Claim 8, Nassal et al. shows the claimed invention as applied above but does not show the flat board is provided with a flat board first common guiding passage which guides the one lead part of the first wire and the one lead part of the second wire together towards outside from the inner face of the first collar part.

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the flat board is provided with a flat board first common guiding passage which guides the one lead part of the first wire and the one lead part of the second wire together towards outside from the inner face of the first collar part as taught by Sato et al. for the device as disclosed by Nassal et al. to secure connecting space above the upper surface electrode so that interfence between end portions of the wires can be avoided and reliably fix the plate core (Paragraph [0035]).
Regarding Claim 9, Nassal et al. shows the claimed invention as applied above but does not show the flat board is provided with a flat board second common guiding passage which guides the other lead part of the first wire and the other lead part of the second wire towards outside from the inner face of the second collar part.
Sato et al. shows a device (Figs. 1-5) teaching and suggesting the flat board (20) is provided with a flat board second common guiding passage (element 20a at element 13) which guides the other lead part of the first wire (other lead part of element 14) and the other lead part of the second wire (other lead part of element 15) towards outside from the inner face of the second collar part (13, see Figs. 1-5).
.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nassal et al. in view of Horie et al. [U.S. Pub. No. 2018/0182534].
Regarding Claim 10, Nassal et al. shows the claimed invention as applied above but does not show a wire length of the one lead part of the first wire from the coil part to the first terminal is approximately same as a wire length of the one lead part of the second wire from the coil part to the second terminal.
Horie et al. shows a device (Figs. 1-7) teaching and suggesting a wire length of the one lead part (32A) of the first wire (32) from the coil part to the first terminal (40) is approximately same as a wire length of the one lead part (34A) of the second wire (34) from the coil part to the second terminal (42, Paragraphs [0025], [0075], [0078]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a wire length of the one lead part of the first wire from the coil part to the first terminal is approximately same as a wire length of the one lead part of the second wire from the coil part to the second terminal .

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nassal et al. in view of Tomonari et al. [U.S. Pub. No. 2014/0097928].
Regarding Claim 12, Nassal et al. shows the claimed invention as applied above but does not show a winding density of the first wire and a winding density of the second wire decrease in the middle of the core and forms an exposed area of the core in which a surface of the core is exposed, and the crossing part is form at the exposed area.
Tomonari et al. shows (Fig. 11 with teachings from Figs. 1-6) teaching and suggesting a winding density (D1) of the first wire (W1) and a winding density (D1) of the second wire (W2) decrease in the middle of the core (S1) and forms an exposed area of the core (see Fig. 11) in which a surface of the core is exposed (see Fig. 11), and the crossing part (X1) is form at the exposed area (see Fig. 11).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a winding density of the first wire and a winding density of the second wire decrease in the middle of the core and forms an exposed area of the core in which a surface of the core is exposed, and the crossing part is form at the exposed area as taught by Tomonari et al. for the device as disclosed by Nassal et al. to balance polarities to minimize winding disarray (Paragraph [0071]) to achieve high inductance and reducing capacitance between turns (Paragraph [0010]).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nassal et al. in view of Takagi et al. [U.S. Pub. No. 2016/0155561].
Regarding Claim 12, Nassal et al. shows the claimed invention as applied above but does not show a winding density of the first wire and a winding density of the second wire decrease in the middle of the core and forms an exposed area of the core in which a surface of the core is exposed, and the crossing part is form at the exposed area.
Takagi et al. shows (Figs. 1-5) teaching and suggesting a winding density of the first wire (41 or 42) and a winding density of the second wire (43 or 44) decrease in the middle of the core (low density winding area 40c) and forms an exposed area of the core (see Figs. 1-5, Paragraph [0052]) in which a surface of the core is exposed (see Figs. 1-5, Paragraph [0052]), and the crossing part is form at the exposed area (see Figs. 1-5, Paragraphs [0057], [0074]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a winding density of the first wire and a winding density of the second wire decrease in the middle of the core and forms an exposed area of the core in which a surface of the core is exposed, and the crossing part is form at the exposed area as taught by Takagi et al. for the device as disclosed by Nassal et al. to reduce effect of insertion loss (Paragraph [0019]).


Claims 1-4, 7, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. [JP 2004-146662] in view of Tomonari et al. [U.S. Pub. No. 2014/0097928].
Regarding Claim 1, Suzuki et al. shows a coil device (Fig. 5 with teachings from Figs. 1-4) comprising 
a core (11),
a first collar part (left element 12) and a second collar part (right element 12) each provided at both sides along the axis direction of the core (see Figs. 1-5),
a coil part (elements 1, 2 at element 11) at least having a first wire (1) and a second wire (2) which are wound around the core (see Fig. 1-5),
a first terminal (left element 20 for element 1) connected with one lead part of the first wire (one lead part of element 1) and provided to the first collar part (left element 12, see Figs. 1-5),
a second terminal (left element 20 for element 2) connected with one lead part of the second wire (one lead part of element 2) and provided apart from the first terminal (left element 20 for element 1) to the first collar part (left element 12, see Figs. 1-5),
a third terminal (right element 20 for element 1) connected with other lead part of the first wire (other lead part of element 1) and provided to the second collar part (right element 12, see Figs. 1-5),
a fourth terminal (right element 20 for element 2) connected with other lead part of the second wire (other lead part of element 2) and provided apart from the third terminal (right element 20 for element 1) to the second collar part (right element 12, see Figs. 1-5), wherein

Suzuki et al. does not explicitly show the first wire and the second wire form a crossing part of which the first wire and the second wire are crossing against each other in the middle of the core.
Tomonari et al. shows a device (Fig. 11) teaching and suggesting the first wire (W1) and the second wire (W2) form a crossing part (X1) of which the first wire and the second wire are crossing against each other in the middle of the core (see Fig. 11, Paragraph [0070]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first wire and the second wire form a crossing part of which the first wire and the second wire are crossing against each other in the middle of the core as taught by Tomonari et al. for the device as disclosed by Suzuki et al. to balance polarities to minimize winding disarray (Paragraph [0071]) to achieve high inductance and reducing capacitance between turns (Paragraph [0010]).

Regarding Claim 3, Suzuki et al. shows the first collar part (left element 12) is provided with a first common guiding passage (left element 15) which guides the one lead part of the first wire (one lead part of element 1) and the one lead part of the second wire (one lead part of element 2) together towards outside from the inner face of the first collar part (see Figs. 1-5).
Regarding Claim 4, Suzuki et al. shows the second collar part (right element 12) is provided with the second common guiding passage (right element 15) which guides the other lead part of the first wire (other lead part of element 1) and the other lead part of the second wire (other lead part of element 2) together towards outside from the inner face of the second collar part (see Figs. 1-5).
Regarding Claim 7, Suzuki et al. shows a flat board (35 or 30) extending between an opposite face (top surface of left element 12) of a mounting face (bottom surface of left element 12) of the first collar part (left element 12) and an opposite face (top surface 
Regarding Claim 11, Tomonari et al. shows a number of winding (7 turns) of the first wire (W1) of the coil part is same as a number of winding (7 turns) of the second wire (W2) of the coil part (see Fig. 11, Paragraphs [0041], [0051]).
Regarding Claim 12, Tomonari et al. shows (Fig. 11 with teachings from Figs. 1-6) a winding density (D1) of the first wire (W1) and a winding density (D1) of the second wire (W2) decrease in the middle of the core (S1) and forms an exposed area of the core (see Fig. 11) in which a surface of the core is exposed (see Fig. 11), and the crossing part (X1) is form at the exposed area (see Fig. 11).
Regarding Claim 13, Suzuki et al. shows wire connecting parts (20b) of the first terminal (left element 20 for element 1), the second terminal (left element 20 for element 2), the third terminal (right element 20 for element 1), and the fourth terminal (right element 20 for element 2) are positioned other than the mounting face (bottom surface of left and right elements 12) of the first collar part (left element 12) and the second collar part (right element 12, see Figs. 1-5).

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. in view of Tomonari et al. as applied to claims 1 and 7 above, and further in view of Sato et al. [JP 2012-029210].
Regarding Claim 8, Suzuki et al. in view of Tomonari et al. shows the claimed invention as applied above but does not show the flat board is provided with a flat board first common guiding passage which guides the one lead part of the first wire and the 
Sato et al. shows a device (Figs. 1-5) teaching and suggesting the flat board (20) is provided with a flat board first common guiding passage (element 20a at element 12) which guides the one lead part of the first wire (one lead part of element 14) and the one lead part of the second wire (one lead part of element 15) together towards outside from the inner face of the first collar part (12, see Figs. 1-5).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the flat board is provided with a flat board first common guiding passage which guides the one lead part of the first wire and the one lead part of the second wire together towards outside from the inner face of the first collar part as taught by Sato et al. for the device as disclosed by Suzuki et al. in view of Tomonari et al. to secure connecting space above the upper surface electrode so that interference between end portions of the wires can be avoided and reliably fix the plate core (Paragraph [0035]).
Regarding Claim 9, Suzuki et al. in view of Tomonari et al. shows the claimed invention as applied above but does not show the flat board is provided with a flat board second common guiding passage which guides the other lead part of the first wire and the other lead part of the second wire towards outside from the inner face of the second collar part.
Sato et al. shows a device (Figs. 1-5) teaching and suggesting the flat board (20) is provided with a flat board second common guiding passage (element 20a at element 13) which guides the other lead part of the first wire (other lead part of element 14) and 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the flat board is provided with a flat board second common guiding passage which guides the other lead part of the first wire and the other lead part of the second wire towards outside from the inner face of the second collar part as taught by Sato et al. for the device as disclosed by Suzuki et al. in view of Tomonari et al. to secure connecting space above the upper surface electrode so that interference between end portions of the wires can be avoided and reliably fix the plate core (Paragraph [0035]).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. in view of Tomonari et al. as applied to claim 10 above, and further in view of Horie et al. [U.S. Pub. No. 2018/0182534].
Regarding Claim 10, Suzuki et al. in view of Tomonari et al. shows the claimed invention as applied above but does not show a wire length of the one lead part of the first wire from the coil part to the first terminal is approximately same as a wire length of the one lead part of the second wire from the coil part to the second terminal.
Horie et al. shows a device (Figs. 1-7) teaching and suggesting a wire length of the one lead part (32A) of the first wire (32) from the coil part to the first terminal (40) is approximately same as a wire length of the one lead part (34A) of the second wire (34) from the coil part to the second terminal (42, Paragraphs [0025], [0075], [0078]).
.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. in view of Tomonari et al. as applied to claim 12 above, and further in view of Takagi et al. [U.S. Pub. No. 2016/0155561].
Regarding Claim 12, Suzuki et al. in view of Tomonari et al. shows the claimed invention as applied above.
In addition, Takagi et al. shows (Figs. 1-5) teaching and suggesting a winding density of the first wire (41 or 42) and a winding density of the second wire (43 or 44) decrease in the middle of the core (low density winding area 40c) and forms an exposed area of the core (see Figs. 1-5, Paragraph [0052]) in which a surface of the core is exposed (see Figs. 1-5, Paragraph [0052]), and the crossing part is form at the exposed area (see Figs. 1-5, Paragraphs [0057], [0074]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a winding density of the first wire and a winding density of the second wire decrease in the middle of the core and forms an exposed area of the core in which a surface of the core is exposed, and the crossing 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981.  The examiner can normally be reached on M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837